 



Exhibit 10.25

AMERICAN MANAGEMENT SYSTEMS, INCORPORATED
2003 STOCK INCENTIVE PLAN

(As amended, Effective as of September 19, 2003)

     SECTION 1.  PURPOSES.  The purposes of the American Management Systems,
Incorporated Stock Incentive Plan (the “Plan”) are to encourage selected
Employees, Contractors and Directors of American Management Systems,
Incorporated, a Delaware corporation, (“AMS” or the “Company”) and its
Affiliates to acquire a proprietary and vested interest in the growth and
performance of the Company, to generate an increased incentive to contribute to
the Company’s future success and prosperity, thus enhancing the value of the
Company for the benefit of its stockholders, and to enhance the ability of the
Company and its Affiliates to attract and retain individuals of exceptional
managerial talent upon whom, in large measure, the sustained progress, growth
and profitability of the Company depends.

     SECTION 2.  DEFINITIONS.  As used in the Plan, the following terms shall
have the meanings set forth below:

     (a) “Affiliate” shall mean, as determined by the Committee, (i) any Person
that directly, or through one or more intermediaries, controls, or is controlled
by, or is under common control with, the Company; or (ii) any entity in which
the Company has a significant equity interest.

     (b) “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Performance Share, Performance Unit, Dividend Equivalent, Other
Stock Unit Award or any other right, interest or option relating to Shares or
other property granted pursuant to the provisions of the Plan.

     (c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder,
which may, but need not, be executed or acknowledged by both the Company and the
Participant.

     (d) “Board” shall mean the Board of Directors of the Company.

     (e) “Cause” shall mean (1) the conviction of the Participant of, or the
entry of a plea of guilty or nolo contendere by the Participant to, any felony
or misdemeanor involving moral turpitude; (2) fraud, misappropriation or
embezzlement by the Participant; (3) the Participant’s willful failure, gross
negligence or gross misconduct in the performance of his or her assigned duties
for the Company; (4) the Participant’s breach of a fiduciary duty to the
Company; (5) any act or omission of the Participant not at the express direction
of the Board or other appropriate authority that reflects adversely on the
integrity and reputation for honesty and fair dealing of the Company; (6) the
breach by the Participant of any material term of the Award Agreement; or
(7) the Participant’s breach of any confidentiality, non-solicitation or
non-compete obligations or terms in his or her individual employment agreement,
AMS Confidentiality and Intellectual Property Rights Agreement, Separation
Agreement, and/or any other similar agreement.

     (f) “Change in Control” shall mean the happening of any of the following
events, unless otherwise specified in an individual employment agreement:

            (i) Any person or group (within the meaning of Sections 13(d) and
14(d) of the Exchange Act), other than AMS or a trustee or other fiduciary
holding securities under an employee benefit plan of AMS or a

 



--------------------------------------------------------------------------------



 



corporation owned directly or indirectly by the stockholders of AMS in
substantially the same proportions as their ownership of stock of AMS becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities representing fifty percent (50%) or more
of the combined voting power of AMS’s then-outstanding securities entitled
generally to vote for the election of directors;

            (ii) During any period of two consecutive years, individuals who, at
the beginning of the period, constituted the Board cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by AMS’s stockholders of each new director was approved by a vote
of at least two-thirds (66 2/3%) of the directors then still in office who were
directors at the beginning of the period; and provided further, however, that
any such individual whose initial assumption of office occurs as a result of or
in connection with either an actual or threatened solicitation with respect to
the election of directors (as such terms are used in Rule 14a-12(c) of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an entity other than the
Board shall not be so considered as a member of the Board;

            (iii) The consummation of a merger or consolidation with another
corporation (other than a majority-controlled subsidiary of AMS) unless AMS’s
stockholders immediately before the merger or consolidation are to own more than
two-thirds (66 2/3%) of the combined voting power of the resulting entity’s
voting securities entitled generally to vote for the election of directors; or

            (iv) The disposition or sale of all or substantially all of the
business or assets of the Company and its Subsidiaries, taken as a whole.

     Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred with respect to a Participant by reason of (A) any event involving a
transaction in which the Participant or a group of persons or entities with whom
or with which the Participant acts in concert, acquires, directly or indirectly,
fifty percent (50%) or more of the combined voting power of AMS’s
then-outstanding voting securities or the business or assets of AMS, or (B) any
event involving or arising out of a proceeding under Title 11 of the United
States Code or comparable provisions of any future United States bankruptcy law,
an assignment for the benefit of creditors or an insolvency proceeding under
state or local law.

     (g) “Change in Control Price” means, with respect to a Share, the higher of
(A) the highest reported sales price, regular way, of such Share in any
transaction reported on The Nasdaq Stock Market (or any national securities
exchange or other automated quotation medium on which the Shares are then listed
or quoted) during the 60-day period prior to and including the date of a Change
in Control, or (B) if the Change in Control is the result of a tender or
exchange offer or a Corporate Transaction, the highest price per such Share paid
in such tender or exchange offer or Corporate Transaction; provided, however,
that in the case of Incentive Stock Options and Stock Appreciation Rights
relating to Incentive Stock Options, the Change in Control Price shall be the
Fair Market Value of such Share on the date such Incentive Stock Option or Stock
Appreciation Right is exercised or deemed exercised pursuant to Section 12(b).
To the extent the consideration paid in any such transaction described above
consists all or in part of securities or other noncash consideration, the value
of such securities or other noncash consideration shall be determined in the
sole discretion of the Board.

     (h) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.

     (i) “Committee” shall mean the Compensation Committee of the Board, or any
successor to such committee, composed of no fewer than two directors, each of
whom is a non-employee Director within the meaning of Rule 16b-3(b)(3) of the
Exchange Act and an “outside director” within the meaning of Section 162(m) of
the Code, or any successor provision thereto.

     (j) “Company” shall mean American Management Systems, Incorporated, a
Delaware corporation.

     (k) “Contractor” shall mean any consultant, advisor or independent
contractor who provides services to the Company or any Affiliate, so long as
such person is an individual who renders bona fide services that (a) are

-2-



--------------------------------------------------------------------------------



 



not in connection with the offer and sale of the Company’s securities in a
capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company’s securities. Unless otherwise determined by
the Committee in its sole discretion, for purposes of the Plan, a Contractor
shall be considered to have ceased to be a Contractor if his or her employer
ceases to provide services to the Company, even if he or she continues to be
employed by such employer.

     (l) “Corporate Transaction” shall mean the consummation of a merger or
consolidation with another corporation pursuant to Section 2(f)(iii) or the
disposition or sale of all or substantially all of the business or assets of the
Company and its Subsidiaries, taken as a whole, pursuant to Section 2(f)(iv).

     (m) “Covered Employee” shall mean a “covered employee” within the meaning
of Section 162(m)(3) of the Code, or any successor provision thereto.

     (n) “Director” shall mean a member of the Board who is not an Employee.

     (o) “Dividend Equivalent” shall mean payments in amounts equivalent to cash
dividends on Shares with respect to the number of Shares covered by an Award. As
determined by the Committee, in its sole discretion, such amounts (if any) may
be paid in cash on an immediate basis or shall be deemed to have been reinvested
in additional Shares.

     (p) “Employee” shall mean any employee of the Company or any Affiliate.
Unless otherwise determined by the Committee in its sole discretion, for
purposes of the Plan, an Employee shall be considered to have terminated
employment or services and to have ceased to be an Employee if his or her
employer ceases to be an Affiliate, even if he or she continues to be employed
by such employer.

     (q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

     (r) “Fair Market Value” shall mean, with respect to any property, the
market value of such property determined by such methods or procedures as shall
be established from time to time by the Committee. Unless otherwise determined
by the Committee, the Fair Market Value of Shares as of any date shall be the
closing price for the Shares during regular trading hours as reported on the The
Nasdaq Stock Market (or on any national securities exchange or other automated
quotation medium on which the Shares are then listed or quoted) for that date
or, if no such prices are reported for that date, the closing price on the
preceding date for which such prices were reported.

     (s) “Incentive Stock Option” shall mean an Option granted under Section 6
that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.

     (t) “Nonstatutory Stock Option” shall mean an Option granted under Section
6 that is not intended to be an Incentive Stock Option.

     (u) “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

     (v) “Other Stock Unit Award” shall mean any right granted to a Participant
by the Committee pursuant to Section 11.

     (w) “Participant” shall mean (i) an Employee; (ii) a Director; or (iii) any
Contractor who is selected by the Committee to receive an Award under the Plan.

     (x) “Performance Award” shall mean any Award of Performance Shares or
Performance Units pursuant to Section 10.

-3-



--------------------------------------------------------------------------------



 



     (y) “Performance Period” shall mean that period established by the
Committee at the time any Performance Award is granted or at any time thereafter
during which any performance goals specified by the Committee with respect to
such Award are to be measured.

     (z) “Performance Share” shall mean any grant pursuant to Section 10 of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including, without limitation, cash, Shares, other property, or any
combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

     (Aa) “Performance Unit” shall mean any grant pursuant to Section 10 of a
unit valued by reference to a designated amount of property other than Shares,
which value may be paid to the Participant by delivery of such property as the
Committee shall determine, including, without limitation, cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

     (Bb) “Person” shall mean any individual, corporation, partnership,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or political subdivision thereof.

     (Cc) “Prior Plans” shall mean the Company’s 1996 Amended Stock Option Plan
F, 1999 Contractor Stock Option Plan, Stock Option Plan for Employees, and
Restricted Stock and Stock Bonus Plan.

     (Dd) “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose
(including, without limitation, any restriction on the right to vote such Share,
and the right to receive any cash dividends), which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

     (Ee) “Restricted Stock Award” shall mean an award of Restricted Stock under
Section 9. (Ff) “Shares” shall mean the shares of common stock of the Company,
par value $0.01 per share.

     (Gg) “Stock Appreciation Right” or “SAR” shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise or,
if the Committee shall so determine in the case of any such right other than one
related to any Incentive Stock Option, at any time during a specified period
before the date of exercise, over (ii) the grant price of the right on the date
of grant, or if granted in connection with an outstanding Option on the date of
grant of the related Option, as specified by the Committee in its sole
discretion, which, except in the case of Substitute Awards or in connection with
an adjustment provided in Section 4(e), shall not be less than the Fair Market
Value of one Share on such date of grant of the right or the related Option, as
the case may be. Any payment by the Company in respect of such right may be made
in cash, Shares, other property, or any combination thereof, as the Committee,
in its sole discretion, shall determine.

     (Hh) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

     (Ii) “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or with which the Company combines.

     SECTION 3.  ADMINISTRATION.  The Plan shall be administered by the
Committee, which shall have full power, discretion, and authority, subject to
such orders or resolutions not inconsistent with the provisions of the

-4-



--------------------------------------------------------------------------------



 



Plan as may from time to time be adopted by the Board, to (a) select the
Participants to whom Awards may from time to time be granted hereunder; (b)
determine the type or types of Award to be granted to each Participant
hereunder; (c) determine the number of Shares to be covered by each Award
granted hereunder; (d) determine the terms and conditions, not inconsistent with
the provisions of the Plan, of any Award granted hereunder; (e) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, Shares or other property or canceled or suspended; (f) determine whether,
to what extent, and under what circumstances cash, Shares, other property and
other amounts payable with respect to an Award made under the Plan shall be
deferred either automatically or at the election of the Participant; (g)
interpret and administer the terms of the Plan and any instrument or agreement
entered into under the Plan; (h) establish such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (i) make any other determination and take any other action that
the Committee deems necessary or desirable for administration of the Plan.
Decisions of the Committee shall be final, conclusive and binding on all
Persons, including the Company, any Participant, any stockholder and any
Employee of the Company or any Affiliate. A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.
Notwithstanding the foregoing or anything else to the contrary in the Plan, any
action or determination by the Committee specifically affecting or relating to
an Award to a Director shall be approved and ratified by the Board. In addition,
no member of the Board or any of its Committees, as the case may be, shall be
liable for any action or determination made in good faith with respect to the
Plan or any option granted under it.

     SECTION 4.  SHARES SUBJECT TO THE PLAN.

     (a) Subject to adjustment as provided in Section 4(e), a total of 4.5
million Shares plus any remaining shares under the Prior Plans shall be
authorized for issuance under the Plan and available for grant. No more than 40%
may be issued pursuant to Awards other than Options or Stock Appreciation
Rights; provided that if any Shares subject to an Award or to an award under
Prior Plans are forfeited or if any Award or award under Prior Plans based on
Shares is settled for cash, or expires or otherwise is terminated without
issuance of such Shares, the Shares subject to such Award shall, to the extent
of such cash settlement, forfeiture or termination, again be available for
Awards under the Plan. In the event that any Option or Award granted under the
Plan or any Prior Plans is exercised through the tendering of Shares (either
actually or by attestation) or in the event that withholding tax liabilities
arising from such Option or other Award are satisfied by the tendering of Shares
or by the withholding of Shares by the Company, the Shares so tendered or
withheld shall again be available for Awards under the Plan. Shares reacquired
by the Company on the open market using the cash proceeds (the exercise price
plus the value of any tax deductions) received by the Company from the exercise
of options granted under Prior Plans or Options granted under the Plan that are
exercised after the effective date of the Plan shall be available for Awards
under the Plan. In addition, Substitute Awards shall not reduce the Shares
authorized for issuance under the Plan or authorized for grant to a Participant
in any calendar year. In the event that a company acquired by the Company or
with which the Company combines has shares available under a pre-existing plan
not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for issuance under the Plan;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not Employees, Contractors or Directors of the Company or
an Affiliate prior to such acquisition or combination.

     (b) The maximum number of Options and “freestanding” Stock Appreciation
Rights, as defined in Section 7, which may be granted under the Plan to any one
Participant in any 12-month period is 1,500,000 Shares. “Tandem” SARs granted in
connection with an outstanding Option pursuant to Section 7 shall not count
against such limit.

     (c) The maximum individual cash Award or Performance Share Award under the
Plan which may be granted to any one Participant for any Performance Period of
36 months is $4,500,000 or 300,000 Shares, respectively, with proportionate
adjustments for shorter or longer Performance Periods, not to exceed five years.

-5-



--------------------------------------------------------------------------------



 



     (d) Any Shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares, treasury shares or shares purchased in the open
market or otherwise.

     (e) In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, reverse stock split, spin-off or
similar transaction or other change in corporate structure affecting the Shares,
such adjustments and other substitutions shall be made to the Plan and to Awards
as the Committee, in its sole discretion, deems equitable or appropriate,
including, without limitation, such adjustments in the aggregate number, class
and kind of securities that may be delivered under the Plan, in the aggregate or
to any one Participant, in the number, class, kind and option or exercise price
of securities subject to outstanding Options, Stock Appreciation Rights or other
Awards granted under the Plan, and in the number, class and kind of securities
subject to Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Committee may
determine to be appropriate in its sole discretion; provided, however, that the
number of Shares subject to any Award shall always be a whole number.

     SECTION 5.  ELIGIBILITY.  Any Employee, Contractor or Director shall be
eligible to be selected as a Participant.

     SECTION 6.  STOCK OPTIONS.  Options may be granted hereunder to
Participants either alone or in addition to other Awards granted under the Plan.
Any Option granted under the Plan shall be evidenced by an Award Agreement in
such form as the Committee may from time to time approve. Any such Option shall
be subject to the following terms and conditions and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable:

     (a) OPTION PRICE. The purchase price per Share purchasable under an Option
shall be determined by the Committee in its sole discretion; provided, however,
that, except in the case of Substitute Awards or in connection with an
adjustment provided for in Section 4(e), such purchase price of an Option shall
not be less than 100% of the Fair Market Value of the Share on the date of the
grant.

     (b) OPTION PERIOD. The term of each Option shall be fixed by the Committee
in its sole discretion; provided that no Option shall be exercisable after the
expiration of ten years from the date the Option is granted.

     (c) EXERCISABILITY. Options shall be exercisable at such time or times as
determined by the Committee at or subsequent to grant.

     (d) METHOD OF EXERCISE. Subject to the other provisions of the Plan, any
Option may be exercised by the Participant in whole or in part at such time or
times, and the Participant may make payment of the option price in such form or
forms, including, without limitation, payment by delivery of cash, delivery of
Shares (either actually or by attestation) already owned by the Participant for
at least six months (or any shorter period sufficient to avoid a charge to the
Company’s earnings for financial reporting purposes) or delivery of other
consideration (including, where permitted by law and the Committee, Awards)
having a Fair Market Value on the exercise date equal to the total option price,
or by any combination of cash, such Shares and other consideration as the
Committee may specify in the applicable Award Agreement; provided that the
Committee shall have the authority to limit the payment options available to
Participants in accordance with applicable law.

     (e) INCENTIVE STOCK OPTIONS. In accordance with rules and procedures
established by the Committee, and except as otherwise provided in Section 12,
the aggregate Fair Market Value (determined as of the time of grant) of the
Shares with respect to which Incentive Stock Options held by any Participant
which are exercisable for the first time by such Participant during any calendar
year under the Plan (and under any other employee benefit plans of the Company
or any Subsidiary) shall not exceed $100,000 or, if different, the maximum
limitation in effect at the time of grant under Section 422 of the Code, or any
successor provision, and any regulations promulgated thereunder. Incentive Stock
Options shall be granted only to Participants who are Employees of the Company
or a Subsidiary of the Company. The terms of any Incentive Stock Option granted
hereunder shall comply in all respects with the provisions of Section 422 of the
Code or any successor provision, and

-6-



--------------------------------------------------------------------------------



 



any regulations promulgated thereunder. The aggregate number of Shares with
respect to which Incentive Stock Options may be issued under the Plan shall not
exceed 2.7 million.

     (f) FORM OF SETTLEMENT. In its sole discretion, the Committee may provide,
at the time of grant, that the Shares to be issued upon an Option’s exercise
shall be in the form of Restricted Stock, Other Stock Unit Awards or other
similar securities, or may reserve the right so to provide after the time of
grant.

     (g) PROHIBITION ON REPRICING. The Company may not reprice Option grants,
including the cancellation of an existing grant followed by a regrant, without
the express approval of stockholders of the Company.

     SECTION 7.  STOCK APPRECIATION RIGHTS.  Stock Appreciation Rights (“SARs”)
may be granted hereunder to Participants either alone (“freestanding”) or in
addition to other Awards granted under the Plan (“tandem”) and may, but need
not, relate to a specific Option granted under Section 6. The provisions of SARs
need not be the same with respect to each recipient. Any tandem SAR related to a
Nonstatutory Stock Option may be granted at the same time such Option is granted
or at any time thereafter before exercise or expiration of such Option. Any
tandem SAR related to an Incentive Stock Option must be granted at the same time
such Option is granted. In the case of any tandem SAR related to any Option, the
SAR or applicable portion thereof shall terminate and no longer be exercisable
upon the termination or exercise of the related Option, except that a SAR
granted with respect to less than the full number of Shares covered by a related
Option shall not be reduced until the exercise or termination of the related
Option exceeds the number of Shares not covered by the SAR. Any Option related
to any tandem SAR shall no longer be exercisable to the extent the related SAR
has been exercised. The Committee may impose such conditions or restrictions on
the exercise of any SAR, as it shall deem appropriate; provided that a
freestanding SAR shall not have a term of greater than ten years and an exercise
price less than 100% of the Fair Market Value of the Share on the date of the
grant. The Company may not reprice SAR grants, including the cancellation of an
existing grant followed by a regrant, without the express approval of
stockholders of the Company.

     SECTION 8.  OPTION/SAR TREATMENT UPON PARTICIPANT TERMINATION.  Unless
otherwise stated to the contrary in an individual Award Agreement or pursuant to
Section 12, the Participant is entitled to the following upon termination of
employment or service with the Company or an Affiliate or Subsidiary:

     (i) Death/Disability. All Options/SARs held by such Participant which are
not then exercisable and not vested, shall become fully exercisable and vested.
In the event of death or disability, all vested options may be exercised during
the lesser of the remaining term of the Option/SAR or one year following the
date of termination. For purposes of the Plan, disability shall be defined
pursuant to the Company’s long-term disability plan.

     (ii) Involuntary Termination for Cause. All Options/SARs held by such
Participant which have not been exercised shall be forfeited upon termination
for Cause.

     (iii) Voluntary Termination or Involuntary Termination (Not for Cause). All
Options/SARs held by such Participant which are not then exercisable and not
vested, shall cease to vest and be forfeited. All vested Options/SARs may be
exercised during the lesser of the remaining term of the Option/SAR or 90 days
after termination, unless the Participant has ten or more years of continuous
service at the time of termination, in which case, the vested Options/SARs may
be exercised during the lesser of the remaining term of the Option/SAR or one
year from the date of termination.

     (iv) Extension of Exercise Period. Upon the occurrence of a voluntary
termination or involuntary termination not for Cause, the Committee may in its
discretion provide for an exercise period of up to one (1) year in lieu of the
ninety (90) day period specified in (iii) above for a Participant who has less
than ten years of continuous service at the time of termination.1



--------------------------------------------------------------------------------

1   Section 8(iv) was added on September 19, 2003; effective as of same date.

-7-



--------------------------------------------------------------------------------



 



     SECTION 9.  RESTRICTED STOCK.

     (a) ISSUANCE. A Restricted Stock Award shall be subject to restrictions
imposed by the Committee during a period of time specified by the Committee (the
“Restriction Period”). Restricted Stock Awards may be issued hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan. The provisions of Restricted Stock Awards need not be
the same with respect to each recipient. Except for certain limited situations
as determined by the Committee, Restricted Stock Awards shall be subject to
restrictions for a minimum of three years from the date of grant.

     (b) REGISTRATION. Any Restricted Stock issued hereunder may be evidenced in
such manner, as the Committee, in its sole discretion, shall deem appropriate,
including, without limitation, book entry registration or issuance of a stock
certificate or certificates. In the event any stock certificates are issued in
respect of Shares of Restricted Stock awarded under the Plan, such certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award.

     (c) FORFEITURE. Except as otherwise determined by the Committee at the time
of grant or thereafter, upon termination of employment or services for any
reason during the Restriction Period, all Shares of Restricted Stock still
subject to restriction shall be forfeited by the Participant and reacquired by
the Company. Unrestricted Shares, evidenced in such manner as the Committee
shall deem appropriate, shall be issued to the grantee promptly after expiration
of the Restriction Period, as determined or modified by the Committee.

     SECTION 10.  PERFORMANCE AWARDS.  Performance Awards may be issued
hereunder to Participants, for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award, provided,
however, that a Performance Period shall not be shorter than 12 months or longer
than five years. Except as provided in Section 12, Performance Awards will be
distributed only after the end of the relevant Performance Period. Performance
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Committee at the time of payment. The performance
levels to be achieved for each Performance Period and the amount of the Award to
be distributed shall be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis.

     (a) PERFORMANCE MEASURES. One or more of the following performance measures
may be used as a performance criteria to be achieved during any Performance
Period including: cash generation targets, profit and revenue targets on an
aggregate and/or per share basis (including but not limited to earnings before
interest and taxes (“EBIT”); earnings before interest, taxes, depreciation and
amortization (“EBITDA”); operating income; earnings per share (“EPS”); market
share targets; profitability targets as measured through return ratios and
stockholder returns or, only with respect to Awards that are paid to any Person
other than a Covered Employee, any other financial measure that the Committee
believes may be worthy of consideration.

          (i) The measurement of the Company’s performance against its goals
shall exclude the impact of charges for restructurings, discontinued operations,
extraordinary items, and any other unusual or non-recurring items, and the
cumulative effects of accounting changes, each as defined by generally accepted
accounting principles and as identified in the Company’s financial statements,
notes to the financial statements or management’s discussion and analysis.

          (ii) The Company may establish performance goals on a corporate-wide
basis or with respect to one or more of the Company’s business units, divisions,
or Subsidiaries or any combination thereof; and in either absolute terms or
relative to the performance of one or more comparable companies or an index
covering multiple companies.

-8-



--------------------------------------------------------------------------------



 



     (b) PRO-RATA EARN-OUT. Unless otherwise specified in the Award Agreement or
determined by the Committee at the time of grant or thereafter, a Participant
shall be entitled to a pro-rata earn-out upon a termination of employment or
services during the Performance Cycle due to death or disability. Payment shall
be made upon completion of the Performance Cycle based on actual performance.

     SECTION 11.  OTHER STOCK UNIT AWARDS.

     (a) STOCK AND ADMINISTRATION. Other Awards of Shares and other Awards that
are valued in whole or in part by reference to, or are otherwise based on,
Shares or other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other Stock
Unit Awards may be paid in Shares, cash or any other form of property, as the
Committee shall determine. Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Participants to whom and
the time or times at which such Awards shall be made, the number of Shares to be
granted pursuant to such Awards, and all other conditions of the Awards. The
provisions of Other Stock Unit Awards need not be the same with respect to each
recipient. Except for certain limited situations, and where not a form of
payment of other Awards, Other Stock Unit Awards, granted to Employees subject
solely to continued employment conditions shall generally have a vesting period
of not less than three years.

     (b) TERMS AND CONDITIONS. Subject to the provisions of the Plan and any
applicable Award Agreement, Awards and Shares subject to Awards made under this
Section 11 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the Shares are issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses.
Shares (including securities convertible into Shares) subject to Awards granted
under this Section 11 may be issued for no cash consideration or for such
minimum consideration as may be required by applicable law. Shares (including
securities convertible into Shares) purchased pursuant to a purchase right
awarded under this Section 11 shall be purchased for such consideration as the
Committee shall determine in its sole discretion, which, except in the case of
Substitute Awards, shall not be less than the Fair Market Value of such Shares
or other securities as of the date such purchase right is awarded.

     SECTION 12.  CHANGE IN CONTROL PROVISIONS.

     (a) IMPACT OF EVENT. Subject to Section 12(a)(v) and notwithstanding any
other provision of the Plan to the contrary, unless the Committee shall
determine otherwise at the time of grant with respect to a particular Award, in
the event of a consummation of a Change in Control transaction:

          (i) Any Options and SARs outstanding as of the date such Change in
Control is determined to have occurred, and which are not then exercisable and
not vested, shall become fully exercisable and vested to the full extent of the
original grant;

          (ii) The restrictions and deferral limitations applicable to any
Restricted Stock shall lapse, and such Restricted Stock shall become free of all
restrictions and limitations and become fully vested and transferable to the
full extent of the original grant;

          (iii) All Performance Awards shall be immediately accelerated and
considered to be earned and payable pro rata based on: (a) the portion of the
Performance Period that has been completed as of the date such Change in Control
is determined to have occurred and (b) the actual performance as of such date;
in addition, any deferral or other restriction shall lapse and such Performance
Awards shall be immediately settled or distributed;

          (iv) The restrictions and deferral limitations and other conditions
applicable to any Other Stock Unit Awards or any other Awards shall lapse, and
such Other Stock Unit Awards or such other Awards shall become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the original grant; and

-9-



--------------------------------------------------------------------------------



 



          (v) Notwithstanding the foregoing, if in the event of a Corporate
Transaction the successor company assumes or substitutes for an Option, SAR,
Share of Restricted Stock or Other Stock Unit Award, then each outstanding
Option, SAR, Share of Restricted Stock or Other Stock Unit Award shall not be
accelerated as described in Sections 12(a)(i), (ii) and (iv). For the purposes
of this Section 12(a)(v), an Option, SAR, Share of Restricted Stock or Other
Stock Unit Award shall be considered assumed or substituted for if following the
Corporate Transaction the Award confers the right to purchase or receive, for
each Share subject to the Option, SAR, Share of Restricted Stock or Other Stock
Unit Award immediately prior to the Corporate Transaction, the consideration
(whether stock, cash or other securities or property) received in the Corporate
Transaction by holders of Shares for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the Corporate
Transaction is not solely common stock of the successor company, the Committee
may, with the consent of the successor company, provide that the consideration
to be received upon the exercise or vesting of an Option, SAR, Share of
Restricted Stock or Other Stock Unit Award, for each Share subject thereto, will
be solely common stock of the successor company substantially equal in fair
market value to the per share consideration received by holders of Shares in the
Corporate Transaction. The determination of such substantial equality of value
of consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.

          (vi) In the event of an involuntary termination not for Cause within
12 months following a Change in Control, replacement awards (Options, SARs,
Restricted Stock/stock units, and Other Stock Awards) shall vest in full.

     (b) CHANGE IN CONTROL CASH-OUT. Notwithstanding any other provision of the
Plan, in the event of a Change in Control, the Committee may, in its discretion,
provide that each Option or SAR shall, upon the occurrence of a Change in
Control, be cancelled in exchange for a payment in an amount equal to the amount
by which the Change in Control Price per Share exceeds the purchase price per
Share under the Option or SAR (the “spread”) multiplied by the number of Shares
granted under the Option or SAR.

     SECTION 13.  CODE SECTION 162(m) PROVISIONS.

     (a) Notwithstanding any other provision of the Plan, if the Committee
determines at the time Restricted Stock, a Performance Award or an Other Stock
Unit Award is granted to a Participant who is then an officer that such
Participant is, or is likely to be as of the end of the tax year in which the
Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Committee may provide that this Section 13 is applicable to
such Award.

     (b) If Restricted Stock, a Performance Award or an Other Stock Unit Award
is subject to this Section 13, then the lapsing of restrictions thereon and the
distribution of cash, Shares or other property pursuant thereto, as applicable,
shall be subject to the achievement of one or more objective performance goals
established by the Committee as described in Section 10(a). Such performance
goals shall be set by the Committee within the time period prescribed by, and
shall otherwise comply with the requirements of, Section 162(m) of the Code, or
any successor provision thereto, and the regulations thereunder.

     (c) Notwithstanding any provision of the Plan other than Section 12, with
respect to any Restricted Stock, Performance Award or Other Stock Unit Award
that is subject to this Section 13, the Committee may adjust downwards, but not
upwards, the amount payable pursuant to such Award, and the Committee may not
waive the achievement of the applicable performance goals except in the case of
the death or disability of the Participant.

     (d) The Committee shall have the power to impose such other restrictions on
Awards subject to this Section 13 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.

-10-



--------------------------------------------------------------------------------



 



     SECTION 14.  AMENDMENTS AND TERMINATION.  The Board may amend, alter,
suspend, discontinue or terminate the Plan or any portion thereof at any time;
provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (a) stockholder approval if
such approval is necessary to qualify for or comply with any tax or regulatory
requirement for which or with which the Board deems it necessary or desirable to
qualify or comply or (b) the consent of the affected Participant, if such action
would impair the rights of such Participant under any outstanding Award.
Notwithstanding anything to the contrary herein, the Committee may amend the
Plan in such manner as may be necessary so as to have the Plan conform to local
rules and regulations in any jurisdiction within or outside the United States.

     The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, except as provided in Section 15(f) of this
Agreement, no such amendment shall impair the rights of any Participant without
his or her consent or shall have the effect of reducing the purchase price of
any Option or SAR. Any change or adjustment to an outstanding Incentive Stock
Option shall not, without the consent of the Participant, be made in a manner so
as to constitute a “modification” that would cause such Incentive Stock Option
to fail to continue to qualify as an Incentive Stock Option. Notwithstanding the
foregoing, any adjustments made pursuant to Section 4(e) shall not be subject to
these restrictions.

     SECTION 15.  GENERAL PROVISIONS.

     (a) No Award, and no Shares subject to Awards described in Section 11 that
have not been issued or as to which any applicable restriction, performance or
deferral period has not lapsed, may be sold, assigned, transferred, pledged or
otherwise encumbered, except by will or by the laws of descent and distribution;
provided, however, that, if so determined by the Committee, a Participant may,
in the manner established by the Committee, designate a beneficiary to exercise
the rights of the Participant with respect to any Award upon the death of the
Participant. Each Award shall be exercisable, during the Participant’s lifetime,
only by the Participant or, if permissible under applicable law, by the
Participant’s guardian or legal representative. Notwithstanding the foregoing,
and subject to Section 422 of the Code, the Committee, in its sole discretion,
may permit a Participant to assign or transfer an Award; provided, however, that
an Award so assigned or transferred shall be subject to all the terms and
conditions of the Plan and the instrument evidencing the Award.

     (b) No Employee or Participant shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Employees or Participants under the Plan.

     (c) The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient shall have
executed an agreement or other instrument evidencing the Award and delivered a
copy thereof to the Company, and otherwise complied with the then applicable
terms and conditions.

     (d) Nothing in the Plan or any Award granted under the Plan shall be deemed
to constitute an employment or service contract or confer or be deemed to confer
on any Participant any right to continue in the employ or service of, or to
continue any other relationship with, the Company or any Affiliate or limit in
any way the right of the Company or any Affiliate to terminate a Participant’s
employment or service or other relationship at any time, with or without cause.

     (e) Except as provided in Section 13, the Committee shall be authorized to
make adjustments in performance award criteria or in the terms and conditions of
other Awards in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations
or accounting principles. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem desirable to carry it into effect. In the event
that the Company shall assume outstanding employee benefit awards or the right
or obligation to make future such awards in connection with the acquisition of
or combination with another corporation or business entity, the Committee may,
in its discretion, make such adjustments in the terms of Awards under the Plan
as it shall deem appropriate.

-11-



--------------------------------------------------------------------------------



 



     (f) The Committee shall have full power and authority to determine whether,
to what extent and under what circumstances any Award shall be canceled or
suspended. In addition, all outstanding Awards to any Participant shall be
canceled if the Participant, without the consent of the Company, while employed
by the Company or after termination of such employment or services, violates any
confidentiality, non-solicitation or non-compete obligations or terms in his or
her individual employment agreement, AMS Confidentiality and Intellectual
Property Rights Agreement, Separation Agreement, and/or any other similar
agreement; or, if during the period of employment or service, Participant
establishes a relationship with a competitor of the Company or engages in
activity that is in conflict with or adverse to the interest of the Company, as
determined by the Company in its sole discretion.

     (g) All certificates for Shares delivered under the Plan pursuant to any
Award shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities
association or stock exchange upon which the Shares are then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

     (h) No Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would comply with all applicable requirements of the U.S. federal
securities laws and any other laws to which such offer, if made, would be
subject.

     (i) The Committee shall be authorized to establish procedures pursuant to
which the payment of any Award may be deferred. Subject to the provisions of the
Plan and any Award Agreement, the recipient of an Award (including, without
limitation, any deferred Award) may, if so determined by the Committee, be
entitled to receive, currently or on a deferred basis, cash dividends or
Dividend Equivalents.

     (j) Except as otherwise required in any applicable Award Agreement or by
the terms of the Plan, recipients of Awards under the Plan shall not be required
to make any payment or provide consideration other than the rendering of
services.

     (k) The Committee may delegate to a committee of one or more directors of
the Company or, to the extent permitted by Delaware law, to one or more officers
or a committee of officers the right to grant Awards to Participants who are not
officers or directors of the Company and to cancel or suspend Awards to
Participants who are not officers or Directors of the Company.

     (l) The Company shall be authorized to withhold from any Award granted or
payment due under the Plan the amount of withholding taxes due in respect of an
Award or payment hereunder and to take such other action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes. The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
delivery of or transfer of Shares to the Company (up to the employee’s minimum
required tax withholding rate to the extent the Participant has owned the
surrendered shares for less than six months if such a limitation is necessary to
avoid a charge to the Company for financial reporting purposes), or by directing
the Company to retain Shares (up to the employee’s minimum required tax
withholding rate if such maximum is necessary to avoid a charge to the Company
for financial reporting purposes) otherwise deliverable in connection with the
Award.

     (m) Nothing contained in the Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to stockholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.

     (n) The validity, construction and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the Commonwealth of Virginia and applicable federal law.

-12-



--------------------------------------------------------------------------------



 



     (o) If any provision of the Plan is or becomes or is deemed invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

     (p) Awards may be granted to Participants who are foreign nationals or
employed outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Participants employed in the United
States as may, in the judgment of the Committee, be necessary or desirable in
order to recognize differences in local law or tax policy. The Committee also
may impose conditions on the exercise or vesting of Awards in order to minimize
the Company’s obligation with respect to tax equalization for Participants on
assignments outside their home country.

     (q) Awards may contain the right to receive dividends and Dividend
Equivalents.

     (r) In the event of a dissolution or liquidation of the Company, all
outstanding Award Agreements shall terminate immediately prior to the completion
of such dissolution or liquidation.

     (s) In the event of a conflict between the terms of the Plan and the terms
of an Award Agreement, the terms of the Plan shall govern.

     SECTION 16.  EFFECTIVE DATE OF PLAN.  The Plan shall be effective as of
May 9, 2003.

     SECTION 17.  TERM OF PLAN.  The Plan shall terminate on the tenth
anniversary of the effective date, unless sooner terminated by the Board
pursuant to Section 14; provided, however, that no Incentive Stock Options may
be granted more than ten years after the later of (i) the adoption of the Plan
by the Board and (ii) the adoption by the Board of any amendment to the Plan
that constitutes the adoption of a new plan for purposes of Section 422 of the
Code.

-13-